Citation Nr: 0726741	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-25 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
11, 2003, for the award of nonservice-connected pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2004 and later rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The May 2004 rating decision denied 
entitlement to service connection for PTSD and denied non-
service-connected pension.  In a July 2005 rating decision, 
the RO granted pension effective December 11, 2003.  The 
veteran then appealed for an earlier effective date for 
pension.  

In November 2006, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
record.  

Service connection for an acquired psychiatric disorder, to 
include PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in July 1997, the RO 
denied nonservice-connected pension benefits for the reason 
that no listed disability or disabilities were permanently 
and totally disabling.  

2.  The veteran did not appeal the July 1997 rating decision, 
nor has he alleged clear and unmistakable error in the July 
1997 decision.  

3.  Social Security Administration (SSA) records reflect that 
the veteran became permanently and totally disabled from 
employment, within the meaning of SSA legislation, on January 
1, 2001.  

4.  There is no indication that for a period of 30 days from 
January 1, 2001, the veteran was prevented by a disability 
from applying for VA pension benefits or that he applied for 
a retroactive award within one year of that date.  

5.  The veteran submitted his claim for VA compensation and 
pension on December 11, 2003, claiming that permanent and 
total disability began in May 2002.

6.  There is no indication that for a period of 30 days from 
May 31, 2002, the veteran was prevented by a disability from 
applying for VA pension or that he applied for a retroactive 
award within one year of that date.  

7.  A VA treatment report dated September 15, 2003, reflects 
the veteran's medication for stress.

8.  The veteran applied to reopen his nonservice-connected 
pension claim on December 11, 2003.

9.  Service connection has not been established for any 
disability and no prior claim of nonservice-connected pension 
benefits had been allowed.


CONCLUSION OF LAW

The criteria for an effective date of September 15, 2003, for 
nonservice-connected pension benefits are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.157, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate an earlier effective date for pension 
in a March 2004 letter.  The veteran has since testified he 
worked until 2002 and that he cannot remember whether he 
submitted his claim for benefits prior to December 11, 2003.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the correct effective date 
for grant of pension benefits.  All identified evidence has 
been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  Thus, the 
Board's adjudication of the claim will not be unfairly 
prejudicial to the veteran.  

Earlier Effective Date for Pension

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for [...] pension, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (a) (West 2002).  

A claim for compensation may be considered a claim for 
pension (and vice versa).  38 C.F.R. §§ 3.151(a).  Keller v. 
Brown, 6 Vet. App. 157, 162 (1994).  

The effective date of an award of disability pension to a 
veteran who is permanently and totally disabled and who is 
prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date that the veteran became permanently and totally 
disabled, shall be the date on which the veteran became 
totally disabled, if the veteran applies for a retroactive 
award within one year of such date.  38 U.S.C.A. § 5110 (b) 
(3) (a) (West 2002).  However, the veteran must be prevented 
by a disability from applying for disability pension for at 
least 30 days beginning on the date on which the veteran 
became permanently and totally disabled.  38 U.S.C.A. § 5110 
(b) (3) (B) (West 2002); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  ).  The veteran must specifically claim retroactive 
benefits.  38 C.F.R. § 3.151(b); Wilson v. Brown, 5 Vet. App. 
103, 107-08 (1993). 

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400 (b).  For a 
reopened pension claim, however, the requirements differ.  
See 38 C.F.R. § 3.400(r);Wilson, supra.  § 3.400 (r) states 
that the latter of the date of the claim or the date of 
entitlement controls and references 38 C.F.R. § 3.157 as a 
related regulation. 

According to 38 C.F.R. § 3.157 (a), the effective date of 
pension will be the date of receipt of a claim or the date 
entitlement arose, whichever is later.  However, this 
subsection adds that hospitalization or examination reports 
will be accepted as an informal claim where certain other 
requirements are also met.  The subparagraph (a) stated 
requirements are not met in this case, as no prior claim for 
pension had been allowed, nor had any prior claim for 
compensation been disallowed for reason that the service-
connected disability is not compensable in degree.  Rather, 
the claims file reflects that all previous compensation 
claims had been disallowed because the claims were not well 
grounded.  Service connection has not been established for 
any disability.  Thus, a noncompensable service-connected 
disability does not exist.  However, this does not end the 
inquiry, as a pension reopening claim may be construed on 
other bases.  

38 C.F.R. § 3.157 (b) contains other specific provisions for 
construing an informal claim for reopening a pension claim.  
Subparagraph (b) states, "The evidence listed [below] will 
also be accepted as an informal claim for pension previously 
denied for the reason that the disability was not permanently 
and totally disabling."  Follow-on subsections then list the 
evidence that may be accepted as an informal claim. 

Subsection (b) (1) of 38 C.F.R. § 3.157 lists reports of 
examination or hospitalization by VA or unformed services, or 
reports of VA or uniformed services treatment [emphasis 
added] but only when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission [emphasis added].  The date 
of the examination, hospitalization, or treatment controls 
the effective date of a pension claim.  

Subsection (b) (2) of 38 C.F.R. § 3.157 lists private 
physician or layman evidence, but only if within the 
competence of the physician or lay person and only if it 
shows reasonable entitlement to benefits.  The date of 
receipt by VA of such evidence controls the effective date.  

Finally, subsection (b) (3) of 38 C.F.R. § 3.157 lists 
evidence from state and other institutions.  Date of receipt 
by VA of these reports controls the effective date.  

The veteran filed a claim for nonservice-connected pension 
benefits in May 1997; however, that claim was denied in a 
July 1997 rating decision.  The stated reason for denial is 
that the several diagnosed disorders did not show permanent 
and total disability.  The RO supported that conclusion by 
noting that all the listed disabilities combined to only 10 
percent.  

The veteran did not appeal the July 1997 denial of pension 
benefits and that decision became final.  No revision to the 
July 1997 decision may be made absent clear and unmistakable 
error.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The 
veteran has not alleged any error in that decision.  VA 
received no claim for pension or for service connection at 
any time between July 1997 and December 11, 2003.  Id.  

SSA records reflect that the veteran became permanently and 
totally disabled from employment, within the meaning of SSA 
legislation, on January 1, 2001.  There is no indication that 
for a period of 30 days from that date, the veteran was 
prevented by a disability from applying for VA pension or 
that he applied for a retroactive award within one year of 
that date.  He submitted his claim to VA for compensation and 
pension on December 11, 2003.

In his December 2003 pension claim, the veteran reported that 
he became unable to work for VA pension purposes in May 2002.  
He reported that he was disabled from working due to spina 
bifida and osteoarthritis that began at about age 20 and due 
to PTSD that began at about age 18.  There is no indication 
that for a period of 30 days from May 31, 2002, the veteran 
was prevented by a disability from applying for VA pension or 
that he applied for a retroactive award within one year of 
that date. 

In November 2006, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he thought 
that he filed his VA pension claim at the same time that he 
filed his SSA disability claim.  There is no indication in 
the claims file that the current pension claim was filed 
prior to December 11, 2003, however.  In fact, his VA Form 
21-526, Veteran's Application for Compensation and/or 
Pension, that was received on December 11, 2003, reflects 
that in Block 2a he checked "no" to the question, "Have 
you ever filed a claim with VA."  Thus, his recollection of 
the facts during the recent hearing is called into question.  

However, because the veteran submitted his claim to reopen 
his pension claim on December 11, 2003, the Board must 
consider any VA treatment report dated within a year of 
December 11, 2003, and any private or state institutional 
treatment report received within one year prior to December 
11, 2003.  38 C.F.R. § 3.157 (b) (1).  No private or state 
institution treatment report was received between July 1997 
and December 11, 2003.  While a SSA mental evaluation report 
dated December 13, 2002, is of record, this document was 
received by VA in 2005 and therefore cannot form the basis of 
an earlier effective date.  

There is, however, a VA outpatient treatment report from the 
Little Rock VA health care system that is dated September 15, 
2003.  This report is from a VA facility and it is dated 
within a year of December 11, 2003.  Thus, because the 
veteran is attempting to reopen a previously denied pension 
claim, this VA treatment report meets all the stated 
requirements of 38 C.F.R. § 3.157 and may suffice as an 
informal claim for pension.  

The Board must conclude from the above evidence that the 
provisions that the veteran file a claim within a year of 
becoming permanently and totally disabled are not met, a VA 
treatment report dated September 15, 2003, does suffice as an 
informal claim to reopen his pension claim.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an 
earlier effective date of September 15, 2003, for a grant of 
nonservice-connected pension benefits.    


ORDER

An effective date of September 15, 2003, for nonservice-
connected pension benefits is granted.  


REMAND

A remand is necessary because there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim of entitlement to service connection an acquired 
psychiatric disorder, to include PTSD.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006). 

Service medical records (SMRs) reflect that the veteran was 
normal upon entry into active service.  He later was 
counseled or interviewed for emotional troubles.  On a 
medical history questionnaire completed in March 1975, he 
annotated that he was in poor health and checked "yes" to 
such symptoms as dizziness and fainting spells, heart 
palpitation, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  A March 1975 psychiatric evaluation for 
his commander notes depression, suicide gesture, anxiety, and 
fits of rage.  The report notes that he feigned drug use in 
order to expedite his return to civilian status.  Yet, in 
stark contrast, another March 1975 examination report 
indicates that he was psychiatrically normal.  He remained on 
active duty until September 1975, but no further evaluation 
is of record.  

The evidence concerning a current diagnosis is inconsistent.  
In April 2002, the veteran reported to a VA emergency room 
because his antidepressant medication had run out.  A 
subsequent April 2002 report contains an impression of 
generalized anxiety disorder and notes that Prozac(r) was 
prescribed.  

According to an April 2004 VA mental disorders compensation 
examination report, the veteran exhibited no PTSD 
symptomatology and had no Axis I mental disorder.  The VA 
examiner prefaced the report by noting that the claims file 
was unavailable.  While the examiner found no Axis I mental 
disorder, contemporaneous VA outpatient treatment reports 
reflect that the veteran was taking medication for 
generalized anxiety disorder at the time.  

SSA reports reflect that adjustment disorder not otherwise 
specified (NOS) was diagnosed in April 2005.  In July 2005, a 
private clinical psychologist found that the veteran had "a 
major psychiatric disorder: perhaps a Mood Disorder NOS, 
perhaps a Psychotic Disorder, NOS."  The psychologist also 
noted that the record was too lengthy to accept that 
substance abuse alone was responsible for the condition.

Thus, it appears that VA's duty to assist requires that the 
veteran be re-evaluated to determine the nature and etiology 
of any current psychiatric disorder.  

Finally, it does not appear that the veteran has been 
notified in a pre-decisional notice-type letter of the 
additional elements of a successful service connection claim, 
as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)).  In particular, VA must send the 
veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The veteran should be scheduled for 
VA psychiatric examination to determine 
the nature and etiology of any mental 
disorder.  The psychiatrist should review 
the pertinent medical history, including 
the SMRs, and elicit a history of 
relevant symptoms from the veteran.  If a 
mental disorder is found, the 
psychiatrist should address whether it is 
at least as likely as not (50 percent or 
greater probability) that the disorder 
began during active service.  The 
psychiatrist should support his or her 
opinion by discussing medical principles 
that apply to the veteran's case.  

3.  Following completion of these 
actions, the AOJ should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
not, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


